DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 10, 11(1), 11(6), 11(7), 11(10), and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al.(US Patent 9,198,805) in view of Wada(JP 6383723B2), Gagliardi et al., and Wilson et al.(US Publication 2012/0109093)
Gray et al. shows it is known in the absorbent article arts that the core can be asymmetric while the article itself is symmetric.(Figure 5, claim 2)  It does not disclose how this article is made.  Wada discloses placing spaced apart oppositely oriented absorbent cores between a continuous topsheet and a continuous backsheet, and cutting between them to form a plurality of articles.(Figure 6)  The reference does not disclose how the absorbent cores are formed with the cross-direction orientation.  Gagliardi et al. discloses cutting an absorbent core in the cross-direction and spacing the cores apart before forming articles in a process that has little waste of the absorbent core material.(Figure 5)  It would have been obvious to one of ordinary skill in the art at the time of filing to make the articles of Gray al. by placing the oppositely oriented cores between a topsheet and a backsheet and cutting between them as shown by Wada since Gray et al.is silent as to a method of formation and Wada shows forming a similar type of article and to cut an absorbent web to form the cores so the cores are oriented in the cross-direction and then using them as taught by Gagliardi et al. since this is a simple method having little waste of forming the cores oriented in the cross-direction.(Figure 5)
As to embossing the cores and topsheet, the references cited above do not disclose embossing.  Wilson et al. discloses embossing a topsheet and core before applying a backsheet.  This allows for deeper embossing while avoiding damage to the backsheet.[0038]  The embossing provides a good fluid barrier.[0003] The embossing can be symmetric or asymmetric.[0052] It would have been obvious to one of ordinary skill in the art at the time of filing to emboss the core and topsheet with a symmetric or asymmetric pattern as suggested by Wilson et al. before adding the backsheet since embossing provides a good fluid barrier[0003] and embossing topsheet and core without the backsheet allows for deeper embossing without damage to the backsheet.[0038]  The embossing provides an absorbency indicator as it is embossed in the absorbent material and not in areas where there is no absorbent material, indicating its placement relative to areas without absorbent material and since it surrounds a central area, providing a fluid barrier to prevent fluid for exiting a central area.[0040]  It is noted the absorbency indicator in the disclosure can simply be the placement of the embossing.  One in the art would appreciate that an asymmetric pattern would be asymmetric in either the longitudinal or transverse direction and that either would be obvious since there are only two choices thus making them obvious alternatives in the art.  
Regarding claim 6, Gray et al. suggests marks can be applied to allow proper placement(Col. 10, ll. 60-64). Since the visual indicator is intended to distinguish one end of the article from the other, one in the art would appreciate it would only be placed on one side of the transverse axis(Figure 1) which would make it asymmetric with regards to the transverse axis.
Regarding claims 7 and 10, since the wide ends of alternating cores are on opposite sides of the longitudinal axis, the visual indicator would have to alternate for consecutive articles to have the embossing or visual indicator located on the same location for all of them. 
Regarding claim 11(1), 11(6), 11(7), and 11(10), Gray et al does not disclose whether the topsheet and backsheet are adhered together between the core and perimeter but Gagliardi et al. does.(Figure 4)  It would have been obvious to one of ordinary skill in the art at the time of filing to adhere the topsheet and backsheet together from the core to the perimeter so the core doesn’t move within the absorbent article.
Regarding claim 13, since the structure and shape of Gray et al. is the same as that of applicant, one in the art would appreciate it would have the same peak extension force since that is a result of the shape of the core.
Regarding claim 14, Gray et al. discloses the absorbent capacity of the core is 4-125 grams/g of core.(Col. 6, ll. 45)  Since an absorbent pad generally weighs only a few grams and some of that would be topsheet and backsheet, one in the art would appreciate that absorbent capacity of the article would be between 5 and 25 grams.
Regarding claim 15, Gagliardi et al. shows the absorbent articles stacked so the adjacent articles have oppositely directed cores.  It would have been obvious to one of ordinary skill in the art at the time of filing to stack the articles of Gray et al., Gagliardi et al. and Johansson et al.in this manner so that extra steps of re-oriented every other article are not required, reducing processing steps.
Claims 5 and 11(5) is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al., Wada et al., Gagliardi et al., and Wilson et al. as applied to claim 1 above, and further in view of Kuroda et al.(US Publication 2011/0288514).
The references cited do not disclose reversing the pattern of the embossing.  Kuroda et al. shows the pattern embossed changes depending on the shape of the core.(Figure 8)  Since the shape of the core is different from one end to the other in Gray et al., the embossing would vary along its length.  It would have been obvious to one of ordinary skill in the art at the time of filing to have the embossing pattern asymmetric about the transverse axis since the Kuroda et al. shows the pattern is not symmetric about the transverse axis when the core is not symmetric about the transverse axis.  Since the wide ends of alternating cores are on opposite sides of the longitudinal axis, the embossing would have to alternate  for consecutive articles to have the same embossing for all of them. 
Regarding claim 11(5), Gray et al does not disclose whether the topsheet and backsheet are adhered together between the core and perimeter but Gagliardi et al. does.(Figure 4)  It would have been obvious to one of ordinary skill in the art at the time of filing to adhere the topsheet and backsheet together from the core to the perimeter so the core doesn’t move within the absorbent article.
Claims 8, 9, 11(8), and 11(9) is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al., Wada et al., Gagliardi et al, and Wilson et al.. as applied to claim 1 above, and further in view of Bewick-Sonnag et al.(US Publication 2014/0336606).
Regarding claims 8 and 9, while Gray et al. discloses printing on the absorbent article, it does not disclose printing on the garment facing side of the topsheet.  Bewick-Sonnag et al. discloses it is known to print on the lower face of the primary topsheet.[0040]  It would have been obvious to one of ordinary skill in the art at the time of filing to print on the garment facing side of the topsheet since Bewick-Sonnag et al. teaches this is known in the absorbent article arts[0040] and since this will prevent any ink from rubbing off.
Regarding claim 9, Gray et al. does not disclose having a secondary topsheet.  Bewick-Sonnag et al. discloses it is known to have a secondary topsheet which acts as a distribution layer.[0040]  It would have been obvious to one of ordinary skill in the art at the time of filing to have a secondary topsheet in Gray et al., Wada et al., Gagliardi et al., and Wilson et al. since it could act as a distribution layer as taught by Bewick-Sonnag et al.[0040]
Regarding claim 11(8) and 11(9), Gray et al does not disclose whether the topsheet and backsheet are adhered together between the core and perimeter but Gagliardi et al. does.(Figure 4)  It would have been obvious to one of ordinary skill in the art at the time of filing to adhere the topsheet and backsheet together from the core to the perimeter so the core doesn’t move within the absorbent article.

Response to Arguments
Applicant's arguments filed 2/8/22 have been fully considered but they are not persuasive.
Regarding applicant’s argument that the references do not disclose the embossing being asymmetric about the transverse axis, Wilson et al. discloses the embossing can be asymmetric.[0052]  One in the art would appreciate there are only two choices for which axis the embossing is asymmetric about, and because of this, they are obvious alternatives in the art.  
Regarding applicant’s argument that the embossed pattern provides an absorbency indicator, applicant’s specification indicates that embossing in areas of higher absorbency would be an embossing indicator(Pg. 14, ll. 8-12).  Since the embossing of Wilson occurs in the areas which have the core, it would indicate the areas with highest absorbency, since the areas without a core would absorb less liquid.  Also since the embossing is on the core and the core is asymmetric, the embossing would likely be asymmetric and thus indicate which end of the pad had more of the core.  Applicant has not explained why the embossed pattern would not be an absorbency indicator when applicant’s own specification indicates the placement of the embossing can indicate absorbency.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746